MEMORANDUM **
California state prisoner William Lang-ston Meador appeals pro se from the district court’s judgment dismissing his complaint, with prejudice, under Federal Rule of Civil Procedure 41(b) for failure to comply with a court order in his 42 U.S.C. § 1983 action alleging Eighth Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the dismissal of a complaint for failure to comply with an order. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
The district court did not abuse its discretion by dismissing the complaint in light of Meador’s failure to comply with the court’s order to submit an amended complaint within thirty days, and its warning that failure to comply would result in dismissal of the case. See id. at 1262 (holding that dismissal was appropriate where plaintiff failed to comply with court’s order to submit an amended complaint within 30 days, and where court warned plaintiff that failure to comply would result in dismissal and conducted five-factor analysis); see also Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir.2004) (explaining that plaintiff’s failure to amend complaint or notify court of intent to stand on unamended complaint justifies dismissal under Rule 41(b)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.